EXHIBIT D NOTICE OF WITHDRAWAL OF TENDER Regarding CITIGROUP ALTERNATIVE INVESTMENTS TAX ADVANTAGED FUND SHARES of CITIGROUP ALTERNATIVE INVESTMENTS TRUST Tendered Pursuant to the Offer to Purchase Dated October 26, 2007 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL OF TENDER MUST BE RECEIVED BY THE COMPANY BY, 12:00 MIDNIGHT, NEW YORK TIME, ON TUESDAY, NOVEMBER 27, 2007, UNLESS THE OFFER IS EXTENDED. Complete this Notice of Withdrawal of Tender and Return or Deliver to: CAI Investing Services 731 Lexington Avenue, 27th Floor New York, NY 10022 Attn:Casey Hogan For additional information: Phone:(212) 783-1031 Fax: (212) 783-1044 (212) 783-1058 You may also direct questions to your financial advisor. Citigroup Alternative Investments Trust Ladies and Gentlemen: The undersigned wishes to withdraw the previously submitted notice of the undersigned’s intent to tender its Shares of the Citigroup Alternative Investments Tax Advantaged Fund Series of Citigroup Alternative Investments Trust (the “Company”) for purchase by the Company that previously were submitted by the undersigned in a Notice of Intent to Tender dated .IF THIS WITHDRAWAL NOTICE IS TIMELY RECEIVED IN ACCORDANCE WITH ITS ACCOMPANYING INSTRUCTIONS, THE IDENTIFIED SHARES PREVIOUSLY SUBMITTED FOR TENDER WILL NOT BE REPURCHASED BY THE COMPANY. Such tender was in the amount of (specify one): o All of the undersigned’s Shares of the Series. o A portion of the undersigned’s Shares of the Series expressed as a specific dollar amount. $ The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the Shares previously tendered will not be purchased by the Company upon expiration of the tender offer described above. SIGNATURE(S).If joint ownership, all parties must sign.If fiduciary, partnership or corporation, indicate title of signatory under signature lines. Signature (SIGNATURE SHOULD APPEAR EXACTLY AS ON YOUR SUBSCRIPTION AGREEMENT) Signature (SIGNATURE SHOULD APPEAR EXACTLY AS ON YOUR SUBSCRIPTION AGREEMENT) Print Name of Shareholder Print Name of Shareholder Title (if applicable) Title (if applicable) Date: Date:
